358 U.S. 37 (1958)
PERMIAN BASIN PIPELINE CO.
v.
RAILROAD COMMISSION OF TEXAS ET AL.
No. 64.
Supreme Court of United States.
Decided October 13, 1958.
APPEAL FROM THE COURT OF CIVIL APPEALS OF TEXAS, THIRD SUPREME JUDICIAL DISTRICT.
Lawrence I. Shaw, F. Vinson Roach and R. Dean Moorhead for appellant.
Will Wilson, Attorney General of Texas, and James N. Ludlum, First Assistant Attorney General, for the Railroad Commission of Texas, and Charles L. Black for the Atlantic Refining Co., appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE BLACK is of the opinion that probable jurisdiction should be noted.